DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action responds to application 17/212396 filed on 3/25/21. Claims 31-50 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statements received on 3/25/21, 5/8/21, 8/18/21, 9/22/21, and 9/29/21 have been considered.


Claim Interpretation
          The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
          As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function
          Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
          Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: associator in claims 1 .
          Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structures are found in [0077-78, 0115].
          If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 31 is objected to because of the following informalities:  The claim recites “is is” that must read “is” for correct grammar.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 40, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 21 of copending Application No. 16/923205 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims in the instant invention are broader than those of the claims in the reference application. The comparison of the claim 31 is shown below.
Instant invention
16/923205
31. An apparatus for decoding transform coefficient blocks encoded in a data stream, comprising:
1. An apparatus for decoding transform coefficient blocks encoded in a data stream, comprising:
a decoder configured to entropy decode a last significant syntax element extracted from the data stream,
a decoder configured to extract, from the data stream, last significant syntax elements by context-adaptive entropy decoding,
wherein the last significant syntax element indicates information regarding a transform coefficient at a respective position within a transform coefficient block, the transform coefficient being the last significant transform coefficient according to a scan order in the transform coefficient block; and
each of the last significant syntax elements being associated with a respective position within a corresponding transform coefficient block and indicating whether a transform coefficient at the respective position is the last significant transform coefficient according to a scan order in the corresponding transform coefficient block; and
an associator configured to associate the last significant syntax element with the respective position within the transform coefficient block in the scan order,
an associator configured to associate each of the last significant syntax elements with a respective position of the corresponding transform coefficient block in the scan order,
wherein the decoder is configured to use, in entropy decoding the last significant syntax element, a context for the last significant syntax element,
wherein the decoder is configured to use, in context-adaptive entropy decoding the last significant syntax elements, a context for a current last significant syntax element associated with a current transform coefficient block,
wherein the context is selected in relation to the respective position of the transform coefficient and a size of the transform coefficient block.
wherein the context is chosen from among a plurality of available contexts for the current last significant syntax element in accordance with a combination of at least the position of the current last significant syntax element within the current transform coefficient block, a corner coordinate of the current transform coefficient block, a size of the current transform coefficient block, and information regarding prior.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 31-34, 36-43, 45-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. 11025926 (reference). Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims in the instant invention are broader than those of the claims in the reference. The example comparisons are shown below.
Instant invention
11025926
31. An apparatus for decoding transform coefficient blocks encoded in a data stream, comprising:
1. An apparatus for decoding transform coefficient blocks encoded in a data stream, comprising:
a decoder configured to entropy decode a last significant syntax element extracted from the data stream,
a decoder configured to entropy decode a last significant syntax element extracted from the data stream,
wherein the last significant syntax element indicates information regarding a transform coefficient at a respective position within a transform coefficient block, the transform coefficient being the last significant transform coefficient according to a scan order in the transform coefficient block; and
wherein the last significant syntax element indicates information regarding a transform coefficient at a respective position within a transform coefficient block, the transform coefficient being the last significant transform coefficient according to a scan order in the transform coefficient block; and
an associator configured to associate the last significant syntax element with the respective position within the transform coefficient block in the scan order,
an associator configured to associate the last significant syntax element with the respective position within the transform coefficient block in the scan order,
wherein the decoder is configured to use, in entropy decoding the last significant syntax element, a context for the last significant syntax element,
wherein the decoder is configured to use, in entropy decoding the last significant syntax element, a context for the last significant syntax element,
wherein the context is selected in relation to the respective position of the transform coefficient and a size of the transform coefficient block.
wherein the context is selected based on at least the scan order, the respective position of the transform coefficient within the transform coefficient block and a size of the transform coefficient block.


Instant invention
11025926
32. (New) The apparatus according to claim 31, wherein the context for the last significant syntax element is selected based on information regarding significant syntax elements in a neighborhood of the position of the last significant syntax element within the transform coefficient block.  
2. The apparatus according to claim 1, wherein the context for the last significant syntax element is selected further based on information regarding significant syntax elements in a neighborhood of the position of the last significant syntax element within the transform coefficient block.
33. (New) The apparatus according to claim 32, wherein the information regarding the syntax elements in the neighborhood relates to values of transform coefficients corresponding to the syntax elements.
3. The apparatus according to claim 2, wherein the information regarding the syntax elements in the neighborhood relates to values of transform coefficients corresponding to the syntax elements.

34. (New) The apparatus according to claim 32, wherein the information regarding syntax elements in the neighborhood relates to a number of transform coefficients corresponding to the syntax elements.
4. The apparatus according to claim 2, wherein the information regarding syntax elements in the neighborhood relates to a number of transform coefficients corresponding to the syntax elements.

36. (New) The apparatus according to claim 32, wherein the neighborhood comprises at least one position adjacent to the position of the last significant syntax element.
5. The apparatus according to claim 2, wherein the neighborhood comprises at least one position adjacent to the position of the last significant syntax element.

37. (New) The apparatus according to claim 36, wherein the neighborhood comprises at least one position horizontally adjacent to the last significant syntax element.
6. The apparatus according to claim 5, wherein the neighborhood comprises at least one position horizontally adjacent to the last significant syntax element.

38. (New) The apparatus according to claim 36, wherein the neighborhood comprises at least one position vertically adjacent to the last significant syntax element.  

7. The apparatus according to claim 5, wherein the neighborhood comprises at least one position vertically adjacent to the last significant syntax element.
39. (New) The apparatus according to claim 31, wherein the data stream comprises at least a portion associated with color samples.
9. The apparatus according to claim 1, wherein the data stream comprises at least a portion associated with color samples.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	1.	Claims 49 and 50 are rejected under 35 U.S.C.  as being anticipated by Raber, US 2005/0206741 A1 (hereinafter Raber).

	As for claims 49 and 50, Raber discloses non-transitory computer-readable medium ([0051], e.g., CD) storing a data (the medium is utilized merely as a support for the data, thus, the data has no patentable weight. See MPEP 2111.05.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	1.	Claims 31 - 34, 40 - 43, and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankaran et al., US 2008/0266151 A1 (hereinafter Sankaran) in view of Kim et al., US 2009/0052529 A1 (hereinafter Kim).

	As for claim 31, Sankaran discloses an apparatus ([0069], e.g., encoder and decoder) for decoding ([0062], e.g., decoding) transform coefficient blocks ([0056], e.g., transform block) encoded in a data stream ([0056], e.g., encoded data stream), comprising: a decoder ([0062], e.g., decoding) configured to entropy decode ([0056], e.g., entropy and CABAC) a last significant syntax element ([0076], e.g., signal the last significant coefficient) extracted from the data stream, wherein the last significant syntax element indicates information ([0076], e.g., signal the last significant coefficient) regarding a transform coefficient at a respective position ([0076], e.g., signal the last significant coefficient) within a transform coefficient block, the transform coefficient being the last significant transform coefficient ([0076], e.g., signal the last significant coefficient) according to a scan order ([0056], e.g., scan order) in the transform coefficient block; and an associator configured to associate the last significant syntax element with the respective position ([0076], e.g., signal the last significant coefficient) within the transform coefficient block in the scan order, wherein the decoder is configured to use, in entropy decoding the last significant syntax element ([0076], e.g., signal the last significant coefficient), a context ([0072], e.g., last context) for the last significant syntax element, wherein the context is selected in relation to the respective position ([0077], e.g., increment the context pointer) of the transform coefficient. 
	Sankaran does not explicitly disclose the context is selected in relation to a size of the transform coefficient block.  . 
	However, Kim teaches the context ([0085], e.g., context) is selected in relation to a size ([0085], e.g., block size) of the transform coefficient block.  . 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran and Kim before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of method and apparatus for providing reduced resolution update mode for multi-view video coding of Kim with a motivation to efficiently obtain a bit-stream with a higher efficiency due to the block size based context usage as different size block has different characteristics such as complexities.

	As for claim 32, most of limitations of this claim have been noted in the rejection of Claim 31. In addition, Sankaran further discloses the context for the last significant syntax element is selected based on information regarding significant syntax elements in a neighborhood ([0077], e.g., increment the context pointer, note that a previous pixel value affects the context chosen) of the position of the last significant syntax element within the transform coefficient block. 

	As for claim 33, most of limitations of this claim have been noted in the rejection of Claim 32. In addition, Sankaran further discloses the information regarding the syntax elements in the neighborhood relates to values of transform coefficients corresponding to the syntax elements ([0077], e.g., increment the context pointer, note that a previous pixel value affects the context chosen).

	As for claim 34, most of limitations of this claim have been noted in the rejection of Claim 32. In addition, Sankaran further discloses the information regarding syntax elements in the neighborhood relates to a number of transform coefficients corresponding to the syntax elements ([0077], e.g., increment the context pointer).

	As for claim 40, the claim recites an apparatus for encoding transform coefficient blocks into a data stream  of the apparatus of claim 31, and is similarly analyzed.

	As for claim 41, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 32, and is similarly analyzed.

	As for claim 42, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 33, and is similarly analyzed.

	As for claim 43, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 34, and is similarly analyzed.

	As for claim 49, the claim recites a non-transitory computer-readable medium  of the apparatus of claim 31, and is similarly analyzed.

	2.	Claims 35 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankaran in view of Kim, Marpe et al., US 2005/0123207 A1 (hereinafter Marpe), and further in view of Nakagawa et al., US 2008/0292197 A1 (hereinafter Nakagawa).

	As for claim 35, most of limitations of this claim have been noted in the rejection of Claim 31. 
	Sankaran as modified by Kim does not explicitly teach the context for the last significant syntax element is selected based on the scan order. 
	However, Marpe teaches the context for the last significant syntax element is selected based on the scan order ([0099], e.g., context and scanning pattern).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, and Marpe before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of video frame or picture encoding and decoding of Marpe with a motivation to increase efficiency by using the scanning patterns that have different characteristics.
	Sankaran as modified by Kim and Marpe does not explicitly teach scan order is is selected from a plurality of scan orders. 
	However, Nakagawa teaches scan order is is selected from a plurality of scan orders (Fig. 5).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, Marpe, and Nakagawa before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of image encoding apparatus and control method thereof of Nakagawa with a motivation to provide a technique for further improving the encoding efficiency in consideration of the encoding in a predetermined scan order as taught by Nakagawa ([0013] and [0015]).

	As for claim 44, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 35, and is similarly analyzed.

	3.	Claims 36 - 38 and 45 - 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankaran in view of Kim, and further in view of Nakagawa.

	As for claim 36, most of limitations of this claim have been noted in the rejection of Claim 32. 
	Sankaran as modified by Kim does not explicitly teach the neighborhood comprises at least one position adjacent to the position of the last significant syntax element. 
	However, Nakagawa teaches the neighborhood comprises at least one position adjacent to the position of the last significant syntax element (Fig. 5).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, and Nakagawa before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of image encoding apparatus and control method thereof of Nakagawa with a motivation to provide a technique for further improving the encoding efficiency in consideration of the encoding in a predetermined scan order as taught by Nakagawa ([0013] and [0015]).

	As for claim 37, most of limitations of this claim have been noted in the rejection of Claim 36. 
	Sankaran as modified by Kim does not explicitly teach the neighborhood comprises at least one position horizontally adjacent to the last significant syntax element. 
	However, Nakagawa teaches the neighborhood comprises at least one position horizontally adjacent to the last significant syntax element (Fig. 5).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, and Nakagawa before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of image encoding apparatus and control method thereof of Nakagawa with a motivation to provide a technique for further improving the encoding efficiency in consideration of the encoding in a predetermined scan order as taught by Nakagawa ([0013] and [0015]).

	As for claim 38, most of limitations of this claim have been noted in the rejection of Claim 36. 
	Sankaran as modified by Kim does not explicitly teach the neighborhood comprises at least one position vertically adjacent to the last significant syntax element. 
	However, Nakagawa teaches the neighborhood comprises at least one position vertically adjacent to the last significant syntax element (Fig. 5).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, and Nakagawa before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of image encoding apparatus and control method thereof of Nakagawa with a motivation to provide a technique for further improving the encoding efficiency in consideration of the encoding in a predetermined scan order as taught by Nakagawa ([0013] and [0015]).

	As for claim 45, the claim recites an apparatus for encoding transform coefficient blocks into a data stream  of the apparatus of claim 36, and is similarly analyzed.

	As for claim 46, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 37, and is similarly analyzed.

	As for claim 47, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 38, and is similarly analyzed.

	4.	Claims 39, 48, and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankaran in view of Kim, and further in view of Zitnick et al., US 2005/0286759 A1 (hereinafter Zitnick).

	As for claim 39, most of limitations of this claim have been noted in the rejection of Claim 31. 
	Sankaran as modified by Kim does not explicitly teach the data stream comprises at least a portion associated with color samples. 
	However, Zitnick teaches the data stream comprises at least a portion associated with color samples ([0090], e.g., color).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the references of Sankaran, Kim, and Zitnick before him/her to modify the method of CABAC coefficient magnitude and sign decoding suitable for use on VLIW data processors of Sankaran with the teaching of interactive viewpoint video system and process employing overlapping images of a scene captured from viewpoints forming a grid of Zitnick with a motivation to provide a system and process for generating and rendering an interactive view-point video in which a user can watch a dynamic scene while changing the viewpoint at will as taught by Zitnick ([0003]).

	As for claim 48, the claim recites an apparatus for encoding transform coefficient blocks into a data stream   of the apparatus of claim 39, and is similarly analyzed.

	As for claim 50, the claim recites a non-transitory computer-readable medium of the apparatus of claim 39, and is similarly analyzed.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Karczewicz et al., US 2009/0175332 A1, discloses quantizing coefficients of a video block for a video coding process that supports context-based adaptive binary arithmetic coding (CABAC). 
        2.    Bao et al., US 2006/0008009 A1, discloses encoding a scalable bit stream from the binarization results of a video sequence by selectively encoding syntax elements and avoiding redundancy in coding. 
        3.    Holcomb et al., US 2003/0156648 A1, discloses techniques and tools for sub-block transform coding. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485